Stephens, J.
1. In a contract for the sale of land, the following description is sufficiently certain for identification: “ A certain tract or parcel of land lying in Fulton County, Ga., fronting 150 feet on Wesley Ave., 1763 feet, more or less, on what is known as the extension of Hemphill Ave. (being a new road between said tract and the property of Clark Howell), and 300 feet on Peachtree Battle Ave., containing 11.78 acres, and being in land lot 155 of the 17th district of said county, upon which there are situated a two-story house, barn and garage, a two-room servant’s house, and other improvements, known as the ‘ Lee Worsham place.’ ” That is certain which is capable of being made certain.
2. In a suit for damages for breach of such a contract the petition is not subject to special demurrer upon the ground that the description of the property in the contract is too vague and indefinite.
3. The petition otherwise setting out a cause of action, it was improperly dismissed on general demurrer.

Judgment reversed.


Jenkins, P. J., concurs. Smith, J., dissents.

The contract attached to the petition was as follows:
“$5.00. Atlanta, Ga., August 9th, 1919.
“ Eeceived of Mrs.. M. P. Hicks five & no/100 dollars as part payment on a certain tract or parcel of land,” described as in the foregoing decision, “said property having this day been sold to the above-named purchaser by Logan & Scott, agents for and on account of the owner, subject to examination of title, for the sum or consideration of seventeen thousand five hundred ($17,-500.00) dollars, on the following terms,” stating the terms, which include a cash payment of $6,000, “to consist of the conveyance of” a described house and lot at No. 78 West North Avenue, Atlanta, the grantee’s assumption of loans against the property, not exceeding $3,000, and notes for the remainder, payable in stated amounts at stated times. “Each piece of,property above is sold subject to examination and approval of title.
(Signed) “Jas. L. Logan and Henry B.-Scott,
“ Agents for Owner.
“I hereby agree to purchase the above-described property for the price and on the terms stipulated above, provided the title is good. If a marketable title can not be made within a reasonable time, the amount of this receipt shall be refunded.
(Signed) “Mrs. M. P. Hicks, Purchaser.
“The undersigned hereby assents to the foregoing agreement, and 'agrees to pay Logan & Scott the regular real estate commission for services rendered in making the above sale, only when said transaction is fully consummated and when warranty deed to No. 78 West North Avenue and the said notes [described] have been duly executed and delivered to me, provided title to said property is approved by Atlanta Title Guarantee Co.
(Signed) “Louise de Give Horine, Owner.”
J. A. Noyes, for plaintiff,
cited: As to description: Walden v. Walden, 128 Ga. 126; Moody v. Vondereau, 131 Ga. 522; Ray v. Pease, 95 Ga. 153; King v. Brice, 145 Ga. 65; Andrews v. Murphy, 12 Ga. 431; Manning V. Mallard, 144 Ga. 9; Harriss v. Howard, 126 Ga. 325; McAfee V. Arline, 83 Ga. 645; Shackelford v. Orris, 129 Ga. 791; Brice v. Sheffield, 118 Ga. 128; Pearson v. Horne, 139 Ga. 453; Bush v. Black, 142 Ga. 157; Horton v. Murden, 117 Ga. 72; Summerlin v. Hesterly, 20 Ga. 689; Irby v. Gardner, 56 Ga. 643; Huntress v. Portwood, 116 Ga. 351 (distinguished). As to damages: Cowdery v. Greenlea, 126 Ga. 786 (3); King v. Brice, 145 Ga. 65 (3), 69; Brooks v. Miller, 103 Ga. 713; Irwin v. Askew, 74 Ga. 582; Sutton v. So. Ry Co., 101 Ga. 776; Sappington v. Atlanta & West Point R. Co., 127 Ga. 178 (3).
Norman I. Miller, for defendant,
cited: Civil Code (1910), § 4106; Tippins v. Phillips, 123 Ga. 417; Gatins v. Angier, 104 Ga. 386; Richardson v. Perrin, 133 Ga. 721; Mims V. Gillis, 19 Ga. App. 57; Estes V. Winn, 136 Ga. 344; Clayton V. Newberry, 138 Ga. 735; Barnes v. Cowan, 147 Ga. 478; Huntress v. Portwood, 116 Ga. 351; Atlanta & LaGrange R. Co. v. Hodnett, 29 Ga. 461 (2); Pope v. Graniteville Mfg. Co., 1 Ga. App. 185; Jester v. Bainbridge State Bank, 4 Ga. App. 469 (4). Cases cited for plaintiff, supra, distinguished.